DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Claim Objections
Claim 16 is objected to because of the following informalities: “the spring element connected centrally to the base body is connected to the base body” is difficult to understand.  To increase clarity, Examiner believes this should read “the spring element is connected to the base body at a point…”.
Claim Rejections - 35 USC § 102
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2011/0320012 A1 (Christensen)
Claim 1: Christensen teaches a prosthetic foot (Fig. 6a, prosthetic foot 10e) comprising a base body (Fig. 6a, forefoot keel 42e) having a front sole region (Fig. 6a, toe end 50e ); a heel body having a rear sole region (Fig. 6a, heel spring 54e); and a slot configured to receive at least one spring element (Fig. 6a, notch 104), the spring 
Claim 2: Christensen further teaches the spring element is connected centrally to the base body using one of an adhesive connection, a screw connection, a latching connection, or a press fit connection (Fig. 6a, see also paragraph 0039, insert 100 can be snap-fit into the notch 104 connected to base body).
Claim 3: Christensen further teaches the spring element is mounted in at least one of an opening in a front region of the base body or an opening in a rear region of the heel body so as to be movable in a longitudinal direction of the spring element (paragraph 32, insert 100 moves in a longitudinal direction within notch 104)
Claim 4: Christensen further teaches the base body comprises a forefoot body (Fig. 6a, forefoot keel 42e) and a mounting body (Fig 6a, inverted pyramidal connector 18), the front sole region located on an underside of the forefoot body (Fig. 6a, 
Claim 9:  Christensen further teaches the spring element, in the disposed state, is disposed in a plane that is substantially parallel to an adapter plane, or is disposed in a plane that rises toward the front of the prosthetic foot (Fig 6a. insert 100 on heel bumper 38e is disposed substantially parallel to the adapter plane).
Claim 10: Christensen further teaches the base body comprises a rear stop, which is spaced apart from the heel body by a gap (Fig. 6a, heel bumper 6a has notch 104 to space it apart from heel end 62)
Claim 15: The broadest reasonable interpretation of the “leaf spring” claim language in light of the specification as viewed by a person of ordinary skill in the art is a material that can flex to store and return energy to a structure. In light of the broadest reasonable interpretation, Christensen teaches the spring element is a leaf spring (See paragraphs 18 and 32, insert can be made of a flexible and resilient material that stores energy when compressed and releases energy when uncompressed such as polyurethane.)
Claim 16: Christensen teaches the spring element connected centrally to the base body is connected to the base body at a point within a region of the spring element that comprises 10% of a total length from a center of the spring element (Fig. 6a, Insert 100 
Claim 17: Christensen teaches the adapter plane is defined by mounting points on the base body that are configured to mount an adapter (Fig. 6a, attachment member 14 configured to mount inverted pyramidal connector 18). 
Claim 18: Christensen teaches that the on the gap is at least 1 cm (paragraph 0026, forefoot and heel springs are relatively thin, forefoot and heel bumpers have a greater thickness that forefoot and heel springs; see also paragraph 32, notch 104 can be intermediate a thickness of the bumpers).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0320012 A1 (Christensen) in view of “Printed Prosthetics” (Guy).
Claim 5: Christensen is silent on the forefoot body is flexibly connected to the mounting body via a web.
Guy, a research and development report on 3D printing in prosthetics, teaches the forefoot body is flexibly connected to the mounting body via a web (See figure 6, 3D printed web structure).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Christensen with the web structure, as taught by Guy, to allow intentional flexibility and strength to be inserted into the prosthetic foot (3D, paragraph above Fig. 1).
Claim 6: Christensen is silent on the heel body is connected to the base body via a web and the web surrounds the spring element.
Guy, a research and development report on 3D printing in prosthetics, teaches the forefoot body is flexibly connected to the mounting body via a web, (See Fig. 6, 3D printed web structure can be used to connect forefoot body to mounting body) wherein the web is configured such that the web surrounds the spring element at least in sections (See Fig. 6, 3D printed web structure can be used to print the bumpers thus surrounding the insert 100).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Christensen with the web .
Claims 7, 8, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0320012 A1 (Christensen).
Claim 7: Christensen is silent on the front sole region has a convex shape at least in sections, over at least 40% of a contact surface of the front sole region
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Christensen to have a convex shape over at least 40% of a contact surface of the front sole region since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. See MPEP 2144.05. In the instant case, modifying Christensen so that at least 40% of the front sole has a convex shape will not affect the foots ability to allow the user to safely and efficiently ambulate using a prosthesis. Further, applicant places no criticality on the range claimed, indicating simply that the percentage of front sole region that is convex will come into contact with the ground during normal walking or running movement on a level surface within the claimed ranges (instant application, paragraph 0025]. 
Claim 8: Christensen teaches the base body comprises a stop element which extends downwards (Fig. 6e, forefoot stop 82e). Christensen does not specify that the stop element extends downward at an angle of 30 to 60 degrees to a longitudinal axis of the spring element, and which rests on the spring element
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Christensen to have the forefoot stop extend downward at an angle of 30 to 60 degrees relative to the longitudinal axis of the spring element since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. See MPEP 2144.05. In the instant case, modifying the angle of the forefoot stop does not prevent the stop from bending to contact the forefoot spring to increase stiffness.  Further, applicant places no criticality on the range claimed, indicating simply that the longitudinal axis of the stop element is inclined approximately 30 degrees relative to an adapter plane. (instant application, paragraph 5 on page 5.
Claim 11: Christensen is silent on the foot is produced in an additive process. 
The claimed phrase “produced in an additive process” is being treated as a product by process limitation; As set forth in MPEP 2113, product by process claims are 
Claim 12: Christensen is silent on at least two of the base body, the heel body, a forefoot body, a mounting body, webs that flexibly connects the forefoot body to the mounting body, and or the stop element that rests on the spring element are formed in one piece
The claimed phrase “formed in one piece” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claim 19: Christensen is silent on the additive process is a 3D printing process.
The claimed phrase “additive process is a 3D printing process” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a . 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0320012 A1 (Christensen) in view of “Examining the viability of carbon fiber reinforced three-dimensionally printed prosthetic feet created by composite filament fabrication” (Warder). 
Claim 13: Christensen discloses that the spring element can be made of plastic (paragraph 0039, insert can also be formed of polyurethane) but is silent on carbon fiber reinforced plastic. 
Warder, a peer-reviewed paper on the viability of 3D printing prosthetic feet with carbon fiber composite, teaches the spring element comprises fiber reinforced plastic (Page 646, the feet were printed with nylon reinforced with embedded continuous carbon fiber strands). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Christensen with a spring element made of fiber reinforced plastic, as taught by Warder, to achieve similar dynamic functions to those of industry standard carbon fiber prosthetic feet (Warder, Page 645) 
Claim 14: Christensen is silent on the spring element comprises GFRP or CFRP.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Christensen with a spring element made of carbon fiber reinforced plastic, as taught by Warder, to achieve similar dynamic functions to those of industry standard carbon fiber prosthetic feet (Warder, Page 645).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAXIMILIAN TOBIAS SPENCER/            Examiner, Art Unit 3774 


/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774